DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 06/15/22 has been acknowledged.
Applicant amended Claim 1.

Status of Claims
Claims 3-8, 16-21, 26, and 32-34 were cancelled earlier.
Claims 14-15, 22-25, 27-31, and 35-36 were earlier withdrawn from considerations as belonging to inventions not chosen for examination.
Claims 1, 2, and 9-13 are examined on merits herein.

Claim Objections
Claims 9-11 are objected to because of the following informality: 
Claims 9-11 recite “the organic film”, while Claims 9-11 depend on Claim 1 that recites: “a non-emissive semiconductor organic film”. Examiner suggests changing the recitations of Claims 9-11 to the following: “the non-emissive semiconductor organic film” – to avoid a rejection for a lack of antecedent bases.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 9-10: Claims 9-10 recite: “the organic film is disposed over portions of the device in lines” (for Claim 9) - or “in discrete segments” (for Claim 10). The recitations are unclear, since Claim 1, on which Claims 9 and 10 depend, was amended (06/15/22) to recite that “organic film” – e.g., “non-emissive semiconductor organic film” - is disposed only within a single pixel, and, as such, it cannot be disposed over various portions of the device in lines. In addition, Fig. 6A, related to a limitation of Claim 9, shows “lines” not within a single pixel, but within a unit area that comprises three pixels (based on the Examiner’ understanding of Figs. 6). 
Appropriate corrections are required to clarify the claim language.
For this Office Action, the above limitation of Claim 9 was interpreted (based on Figs. 4 and 6A) as: “the non-emissive semiconductor organic film is disposed over the at least one pixel as a line”.
For this Office Action, the above limitation of Claim 10 was interpreted, based on Figs. 4 and 6B) as: “the non-emissive semiconductor organic film is disposed over the at least one pixel in discrete segments”.
In re Claim 11: Claim 11 recites: “The device of Claim 1, wherein an area covered by the organic film on the portions of the device other than the unit areas is less than an area of each of the plurality of the unit areas”. The recitation is unclear, since Claim 1 was modified to recite that the non-emissive semiconductor organic film is disposed within a unit area (e.g., within a pixel), while Claim 11 was not amended appropriately.
Appropriate correction is required to clarify the claim language.
For this Office Action, Claim 11 was interpreted as: “The device of Claim 1”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as Claim 11 is understood, Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawato et al. (US 2017/0125488) in view of Oh et al. (US 2007/0159094). 
In re Claim 1, Kawato teaches a device comprising (Fig. 4)
a substrate 2 (paragraph 0073);
a unit area of an organic light emitting diode (OLED) display (paragraph 0001) disposed on the substrate 2, wherein the unit area has an anode 13 and a cathode 14 (paragraph 0080),
at least one pixel having a plurality of sub-pixels - red, green, and blue - (paragraph 0073) within the unit area, 
wherein the at least one pixel of the unit area includes the cathode 14, and
wherein at least a non-emissive semiconductor organic film – such as a hole injection and transport layer 17, or as an electron injection and transport layer 19 (paragraphs 0080-0082, 0030-0031) – is disposed between portions of at least two sub-pixels of the plurality of sub-pixels in at least one unit area, and, as it is clear from Fig. 4, such non-emissive semiconductor organic film is disposed along entire pixel.
Kawato does not teach, at least, explicitly, that the device has a plurality of unit areas, wherein the unit areas are repeating, area-filling subdivisions on the substrate, each unit area having an anode and a cathode.
Oh teaches a device comprising (Figs. 2-4):
a substrate 111 (paragraph 0039); 
a plurality of unit areas (each unit area being a pixel comprising sub-pixels, paragraph 0033) of an OLED display (paragraph 0035) disposed on the substrate 111, wherein 
the unit areas -pixels - are repeating, area-filling subdivisions on the substrate that each have an anode 127 and a cathode 121 (paragraph 0037).
Kawato and Oh teach analogous art directed to an OLED display, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Kawato device in view of the Oh device, because they are from the same field of endeavor, and Oh created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Kawato device by creating it from a plurality of unit areas, wherein the unit areas are repeating, area-filling subdivisions on the substrate (per Oh), each unit area comprising a pixel identical to the one taught by Kawato in Fig. 4, wherein it is desirable creating an OLED display comprising more than one pixel.
In re Claim 11, Kawato/Oh teaches the device of Claim 11 as cited above (in accordance with interpretation of Claim 11).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kawato/Oh in view of Fleming et al. (US 6,111,357) and Mohan et al. (US 2015/0280170). 
 In re Claim 2, Kawato/Oh teaches the device of Claim 1 as cited above, including the cathode, but does not teach that each cathode is addressed by a ground bus line through at least one via. 
Fleming teaches (Fig. 1, column 1 lines 55-59) that a cathode is connected to a ground bus and Mohan teaches (Fig. 7, paragraph 0047) that a cathode 74 is connected to a bus line 77 through at least a via, wherein the bus line 77 is disposed lower than the cathode 74, and the cathode is created above an anode 71.
Kawato/Oh, Fleming, and Mohan teach analogous art directed to organic displays which unit area comprises a cathode, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Kawato/Oh device in view of Fleming and Mohan devices, since devices are from the same field of endeavor, and Fleming and Mohan created devices that successfully function.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Kawato/Oh device of Claim 1 by incorporating a ground bus electrically connected to the cathode, where it is desirable to have pixels cathodes grounded (and since each cathode shall be connected to the same voltage). 
It would have been also obvious for one of ordinary skill in the art before filing the application to create an electrical connection between the cathode and the ground bus with at least one via (per Mohan), when it is desirable to separate the cathode and the ground bus in space.

As far as Claim 9 is understood, Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawato/Oh in view of Yu (US 2006/0139275). 
In re Claim 9, Kawato/Oh teaches the device of Claim 1 as cited above, including the non-emissive semiconductor organic film that is extended along entire pixel.
Since pixels of Kawato/Oh (per Oh) are separated by a bank layer 131 (Oh, Fig. 3, paragraph 0034), it would have been obvious for one of ordinary skill in the art that the non-emissive semiconductor organic film is created over portions of the device in segments equal to pixels.
Kawato/Oh does not teach that the non-emissive semiconductor organic film is disposed in lines, since Kawato/Oh does not teach pixels dimensions.
Yu teaches (paragraph 0005) that a pixel is rectangular and in a specific embodiment (paragraph 0147) its width is 3 times smaller than its length (80 microns versus 240 microns).
Kawato/Oh and Yu teach analogous arts directed to organic displays (for Yu, see paragraph 0004), and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Kawato/Oh device in view of the Yu device, since devices are from the same field of endeavor, and Yu created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Kawato/Oh device of Claim 1 by creating the at least one pixel with the above dimension of Yu, and, obviously, creating the non-emissive organic semiconductor film of the at least one pixel being rectangular, e.g., as a line, in order to enable creation of a pixel shape and/or where such modification allows to increase an aperture ratio of the device - the organic display (Yu, paragraph 0147). 
In re Claims 12 and 13, Kawato/Oh teaches the device of Claim 1 as cited above, wherein a unit area is a pixel.
Kawato/Oh does not teach that at least one of the plurality of unit areas is less than 0.10 mm2 (as Claim 12 requires) or at least one of the plurality of unit areas is less than 0.04 mm2 (as Claim 13 requires) – no pixel dimension is taught.
Yu teaches (paragraph 0147) that a pixel width is 80 microns (e.g., 0.08 mm) and a pixel length is 240 microns (e.g., 0.24 mm), leading to a pixel area 0.0192 mm2, which is read on limitations of Claims 12 and 13. 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Oh device by creating it’ at least unit area with the dimension taught by Yu, to enable a dimensional part of the device.

Allowable Subject Matter
Claim 10, as it is interpreted, contains allowable subject matter.
Reason for Indicating Allowable Subject Matter
Re Claim 10: The prior art of record cited by the current and previous Office Action, do not anticipate and do not render obvious such limitation of Claim 10, as interpreted as: “the non-emissive semiconductor organic film is disposed over the at least one pixel in discrete segments”, in combination with limitations of Claim 1, on which Claim 10 depends.
The prior arts of record include: Yu (US 2006/0139275), Kawato et al. (US 2017/0125488), Oh et al. (US 2007/0159094), Fleming et al. (US 6,111,357), Mohan et al. (US 2015/0280170), Zheng et al. (US 2009/0321752), Inoue et al. (US 2018/0323404), Mohan et al. (US 2014/0065750).

Response to Arguments
Applicant’ arguments (REMARKS, filed 06/15/22) have been fully considered.
Examiner agrees with the presented Interview Summary (REMARKS, page 7).
Regarding to Objections to the Specification (REMARKS, pages 7-8), Examiner agrees with Applicant that the amendment to Claim 1 filed 06/15/22 removes a ground for the above objection.
Regarding Objections to Claims and rejections of some Claims under U.S.C. 112 (REMARKS, page 8), the current Office Action shows that the set of claims filed 06/15/22 is still subjected to objections and rejections under 35 U.S.C. 112.
Examiner agrees with Applicant (REMARKS, pages 8-9) that Claim 1 as filed 06/15/22 cannot be rejected under 35 U.S.C. 102 as being anticipated by Oh. However, this claim still may be rejected under U.S.C. 103, as the current Office Action shows.
Although most of the examined claims are rejected by the current Office Action, Claim 10, as interpreted, contains an allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 06/17/22